                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 RICKEY R. HARRIS,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-234

        v.

 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION; and DITECH FINANCIAL,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 24, 2019 Report and Recommendation, (doc. 11), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation that the Court

lacks jurisdiction to hear Harris’ mortgage dispute.     Accordingly, plaintiff’s motion for a

preliminary injunction is DENIED and this case is DISMISSED without prejudice. The Court

further DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 31st day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
